Citation Nr: 1510375	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  13-02 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for service-connected residuals of a pilonidal cystectomy, to include scarring and persistent sacral pain due to a cutaneous nerve injury. 

2.  Entitlement to service connection for a dental condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981, with additional active duty service in the Active Guard Reserve (AGR) from September 1986 to September 1989. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  These claims are now under the jurisdiction of the RO in Providence, Rhode Island.

In September 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Veteran's claim file is electronic and the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's claims. 

The Veteran testified at his September 2014 hearing that he was experiencing worsening symptoms of his service-connected residuals of a pilonidal cystectomy.  Specifically, he stated that he experiences pain and numbness in the area of the scar on his back that worsens when he is doing physical activities.  The Veteran's representative specified that the increased residual pain and numbness the Veteran experiences is distinct from any orthopedic pain he experiences in his back area near the site of the cystectomy.

The Veteran was last afforded VA examinations for his service-connected residuals of a pilonidal cystectomy in February 2011 and April 2011.  The Veteran's April 2011 VA examination, in particular, noted that the Veteran had chronic pain that was the result of what the examiner suspected was the "alteration of peripheral cutaneous nerve due to the pilonidal cyst surgery."  The examiner also noted that the Veteran had lumbosacral radiculopathy that was unrelated to his service-connected residuals of the cyst surgery.  As there are complaints of worsening symptoms, a new examination is needed to properly evaluate the residuals of the Veteran's disability.  Green v. Derwinski, 1 Vet. App. 121; Jaffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Further, the Veteran testified during his Board hearing that he suffered from recurring infections of tooth #7, which he claims is related to a root canal performed on the tooth in service.  The Veteran's service treatment records reflect that he had several procedures done on tooth #7 in 1987.  The Veteran stated during his Board hearing that he has not had dental procedures done on tooth #7 since his in-service root canal.
 
In support of his claim, the Veteran submitted an August 2014 letter from a private dentist which relates the Veteran's complaints of infection on tooth #7, as well as the Veteran's concerns that the recurring infections may have possible medical effects on a recently replaced knee.  The dentist states that the infection and 5 millimeter pockets on tooth #7 may be caused by micro root fracture.  He also stated that since the Veteran had a root canal treatment with post crown, this likely can happen as a root canal treated tooth becomes brittle over time.  The dentist recommended extracting the tooth and placing a dental implant on #7.  Further, the dentist recommended placing a bone graft to augment #7 if facial plate is missing from infection in the past.

In the rating action on appeal, the RO only considered records referable to the Veteran's initial period of active duty from 1978 to 1981; there was no consideration of records dating from his period with the AGR.  A DD 214 notes the Veteran was on active duty from September 30, 1986 to September 29, 1989.  

The Veteran is competent to report dental symptoms and a continuity of symptomatology, such as experiencing pain and recurring infections since service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  A dental examination is needed to identify any the nature and likely etiology of any current dental disorder, to include any missing teeth.  Given the August 2014 letter from the dentist, it is unclear whether any infections in service have led to bone loss.  The examiner should offer an opinion as to whether any such disorder was incurred or aggravated during the Veteran's active service.  In particular, the examiner should indicate whether any recurring infection at tooth #7 is the result of dental procedures performed on the Veteran in service.  The examiner should also indicate whether any missing tooth is the result of bone loss due to trauma or disease such as osteomyelitis during service.  Additionally, the examiner should indicate whether there is any other disability contemplated by 38 C.F.R. § 4.150.

On remand, the AMC/RO should ensure that complete service treatment records, including dental, are obtained from the September 1986 to September 1989 period of service.  

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to obtain any outstanding private or VA treatment records of the Veteran, including any post-service dental treatment records.  If no such records exist, this fact should be clearly noted in the Veteran's claims file.

2.  Take appropriate action to determine that the Veteran's complete service medical records, including dental, for his service from September 1986 to September 1989 have been obtained.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of any and all residuals from the Veteran's pilonidal cystectomy.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail.  

The examiner is requested to delineate all symptomatology associated with, and the current severity of, residuals of pilonidal cystectomy, to include the nature and extent of any nerve damage associated with the Veteran's in-service pilonidal cystectomy.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

4.  Then schedule the Veteran for a dental examination.  The claims file, to include a copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented dental history and assertions.  All appropriate tests and studies should be accomplished, including x-rays, and all clinical findings should be reported in detail.

The dentist should provide a detailed overview of the Veteran's mouth, to include documenting missing teeth, existing dental restorations, and outstanding issues.  After a full examination and review of the claims file, the dentist should address the following questions:

(a)  Identify all current dental disorders, specifically to include any missing teeth, listed by tooth number, as well as any abnormalities of the mouth. 

Specify whether there is chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, temporomandibular articulation or limited jaw motion, loss of the ramus, loss of the condyloid process, loss of the hard palate, loss of the maxilla, or malunion or nonunion of the maxilla as contemplated by 38 C.F.R. § 4.150.  Also, please address the Veteran's complaints of recurring infections to tooth #7.

(b)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed dental disorder was incurred or aggravated during the Veteran's military service?  The examiner should comment on the root canal performed in 1987 and the August 2014 statement from the private dentist.  

A complete rationale must be provided for any opinion.  All lay and medical evidence of record should be considered.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the report and explain why a non-speculative opinion cannot be offered.

5.  Then re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




